 1                                                     HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9
10         KAREN HANSEN and BETTE                          CASE NO. C15-1436-RAJ
11         JORAM,
                                                           ORDER
12                               Plaintiffs,

13                v.
14
           GROUP HEALTH COOPERATIVE,
15
                                 Defendant.
16
17         This matter comes before the Court following a reversal and remand on appeal

18 from the Ninth Circuit. Dkt. ## 31, 32. On May 19, 2016, this Court issued an Order
19 (Dkt. #22) denying Plaintiffs Karen Hansen and Bette Joram’s (collectively “Plaintiffs”)
20 Motion to Remand (Dkt. #11) and dismissing in part, granting and denying in part
21 Defendant Group Health Cooperative’s (“GHC”) Motion to Dismiss (Dkt. #13). In that
22 Order, this Court dismissed all of Plaintiffs’ claims over which it had original
23 jurisdiction. Dkt. #22 at 16-17.
24         On August 24, 2016, Plaintiffs appealed this Court’s Order. Dkt. # 30. The Ninth

25 Circuit Court of Appeals reversed this Court’s exercise of subject matter jurisdiction in its
26 dismissal of Plaintiffs’ claims. Dkt. # 32 at 15. The Ninth Circuit remanded with
27 instructions to this Court to remand the entire action to state court. Id.


     ORDER- 1
 1         Accordingly, the clerk is directed to remand this case, in its entirety, to King County
 2 Superior Court.
 3
           DATED this 17th day of October, 2018.
 4
 5
 6
 7
 8
                                                      A
                                                      The Honorable Richard A. Jones
                                                      United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27


     ORDER- 2
